           Case 1:20-cv-00937-TSC Document 6-1 Filed 06/17/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 OMAR ALZOKARI,

                 Plaintiff,

                          v.                                   Civ. A. No. 20-937 (TSC)

 U.S. DEPARTMENT OF STATE,

                 Defendant.


                               [REVISED JOINT PROPOSED] ORDER

       Upon consideration of Defendant’s Motion for Extension of Time, Plaintiff’s Opposition,

and Defendant’s Reply, it is hereby ORDERED that the Court grants Defendant’s Motion, as

modified by the Reply; and it is FURTHER ORDERED that the Court adopts the parties’ joint

proposed schedule that Defendant filed with its Reply; and it is FURTHER ORDERED that the

parties shall adhere to the following schedule for further proceedings in this matter:

           The parties shall confer and file a joint motion for a stipulated protective order on or
            before July 17, 2020;

           Defendant shall file its motion to dismiss the complaint on or before August 17, 2020;

           Simultaneously with the filing of its motion to dismiss, Defendant will produce to
            Plaintiff a certified administrative record and file a certified list of the contents of the
            administrative record with the Court in accordance with Local Civil Rule 7(n);

           Plaintiff shall file its opposition to Defendant’s motion on or before September 16,
            2020; and

           Defendant shall file its reply on or before October 7, 2020.




Date                                                    United States District Judge
